[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter came before the court on defendant's motion to open and set aside a judgment of dissolution.
The defendant alleges, inter alia, that the dissolution was granted by the court on January 11, 1990 upon a finding of actual notice. Further, that the plaintiff committed a fraud upon the court by misrepresenting the facts.
In his brief, the plaintiff's attorney argues that actual notice is sufficient even if there was failure to comply with the court's order of notice.
The court, Koletsky, J. presiding, found actual notice rather than notice in accordance with order of the court. This finding cannot be upset on the basis of the evidence presented. CT Page 638
The court further rejects the claim of fraud since it was not clearly proven. See Freda v. Freda, 39 Conn. Sup. 230 (1984).
Motion is denied.
Mihalakos, J.